Citation Nr: 0210008	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  96-26 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to a rating greater than 10 percent for residuals 
of a right elbow injury involving a fracture of the radius.

(The issue of entitlement to a rating greater than 10 percent 
for residuals of a left knee injury with traumatic arthritis 
will be the subject of a later appellate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The veteran reportedly had active service from August 1978 to 
December 1990.

The issue pertaining to the elbow arises from an original 
rating action of April 1996 which, in part, granted service 
connection for residuals of an injury to the right elbow and 
assigned a noncompensable rating.  The issue pertaining to 
the knee arises from a September 1997 rating action which 
denied the veteran's request for an increased rating in 
excess of 10 percent for service connected left knee 
disability. In August 1998, a hearing was held at the RO 
before the undersigned Member of the Board.  

In December 1998, the Board, in part, remanded the issues now 
on appeal to the RO for additional development.  By rating 
action in August 1999, the RO assigned a rating of 10 percent 
for the service-connected right elbow disability, effective 
from January 4, 1996, the date service connection was 
granted.  By this same rating action, an increased rating in 
excess of 10 percent was denied for service connected left 
knee disability. 

In February 2000 and in March 2001, the Board again remanded 
the appeal to the RO for additional development.  The case 
has been returned to the Board for continuation of appellate 
review.  

The Board has deferred appellate review of an issue 
identified on the title page of this decision, in order to 
undertake additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When that development 
has been completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099 3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903).  After giving the notice and reviewing the 
appellant's response to the notice, the Board will prepare a 
separate decision addressing the deferred issue.


FINDING OF FACT

Residuals of a right elbow injury are manifested primarily by 
x-ray evidence of minimal joint effusion and mild deformity 
of the radial head; there is no malunion or nonunion of the 
fracture; the elbow exhibits full range of flexion, extension 
and pronation and minimal decrease in supination.  


CONCLUSION OF LAW

A rating in excess of 10 percent for residuals of a right 
elbow injury involving a fracture of the radius is not 
warranted.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. § 4.71a, 
Diagnostic Code 5212, 5213, 5206, 5207, 5208 (2001), 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service medical records disclose that the veteran, in 
September 1983, fell while wrestling, and landed on his right 
elbow.  He sustained a posterior dislocation of the right 
elbow.  Post-reduction x-ray examination showed a reduced, 
undisplaced fracture of the radial head.  In a report of 
medical history completed in November 1990 for service 
separation, the veteran stated that he was left handed.

The veteran was afforded a VA orthopedic examination in March 
1996.  He remarked that he had dislocated his "left" elbow 
in 1984 and, at present, experienced very minimal complaints 
related to this.  On clinical inspection, the "left" elbow 
had full range of motion.  The veteran had some medial 
tenderness on palpation and some slight pain with valgus 
stress.  The radiologist stated that x-ray examination of the 
"left" elbow showed no abnormality.  The diagnoses included 
status post "left" elbow dislocation with mild medial 
collateral ligament instability.

Subsequently added to the claims file was a duplicate copy of 
the report of the March 1996 VA orthopedic examination.  The 
copy is altered only inasmuch as the word "left" is twice 
lined out and replaced with the word "right."  The 
alteration appears once in the paragraph of the report which 
describes findings on physical examination of the elbow and 
once in the paragraph in which the diagnosis is rendered with 
respect to the elbow.

VA outpatient reports, dated from March 1996 to January 1999, 
reflect that the veteran complained of pain involving the 
right elbow.  In June 1996, clinical inspection showed full 
active range of motion of the right elbow; no edema was 
detected; muscle strength was 5/5.  In April 1998, the 
veteran reported chronic pain of the right elbow.  He 
indicated that he drove an 18-wheel truck and noted that 
right elbow pain did not seem to aggravate the condition.  

A hearing was held at the RO in August 1998 before the 
undersigned Board Member.  In testimony, the veteran stated 
that he had right elbow pain with use.  He had elbow pain at 
the extremes of joint motion.

A VA orthopedic examination was performed in July 1999.  The 
examiner stated that the claims file had been reviewed.  The 
veteran reported nagging pain in his right elbow, especially 
with weather changes.  Clinical inspection of the right elbow 
revealed that the veteran had full flexion and extension, 
except for a 6-degree lack of extension achieved on the 
contralateral side.  He had full pronation and supination 
symmetrical to the contralateral side.  He had primary 
tenderness over the radial head and over the lateral aspect 
of the olecranon.  There was no crepitus with range of motion 
of the elbow.  There was effusion present in the elbow joint.  
The elbow was stable to rotatory stresses and varus and 
valgus stress.  X-ray examination of the right elbow 
disclosed ossification sites compatible with remote injury.  
A deformity of the radial head was seen.  There was no 
evidence of acute displaced fracture or significant arthritic 
change.  Very minimal anterior joint effusion was detected.  

The impressions included status post right elbow dislocation.  
With respect to the right elbow, the examiner commented that 
the veteran had sustained a right elbow dislocation, but was 
left-hand dominant.  The veteran had no clinical or 
functional limitations with the right elbow detected on 
examination.  There were most likely early degenerative 
arthritis changes in the elbow joint, which might cause early 
fatigability, a feeling of weakness during flare-ups, and 
eventually might limit range of motion.  Arthritic changes 
might also cause difficulty in carrying heavy loads such as 
the veteran was required to do at work.  

The veteran was afforded a VA orthopedic examination in April 
2000.  The examiner stated that the claims file had been 
reviewed.  The examiner's clinical findings and assessments 
follow.  Right elbow range of motion was from 0 degrees to 
140 degrees.  The veteran had full supination and pronation 
of the right elbow.  Although right elbow disability produced 
weakened movement, excess fatigability and incoordination, 
the veteran stated that he was left-handed, so right elbow 
limitations were a minimal problem.  

The examiner remarked that it was difficult to describe 
functional limitations of the right elbow because the veteran 
had not disclosed to the examiner any difficulties with the 
right elbow.  X-ray examination of the right elbow showed a 
small well demarcated bony density in the soft tissues, 
closely adjacent to the medial humeral epicondyle.  There was 
a mild deformity present laterally at the radial head.  No 
other abnormalities were detected.  

A VA orthopedic examination was performed in May 2001.  The 
examiner stated that the claims file had been reviewed.  With 
respect to the "left" elbow, the veteran complained of 
constant aching of that joint.  He denied gross instability 
or limitations of his activities of daily living because of 
elbow problems.  Clinical inspection revealed that the 
veteran was able to fully flex and fully extend the "left" 
elbow with about 5 degrees of hyperextension.  He had full 
pronation and supination of the elbow.  He had no focal motor 
or sensory deficits in the "left" upper extremity.  There 
were no signs of ulnar nerve paresthesias.  No posterolateral 
rotary instability was demonstrated, and the elbow was stable 
to varus-valgus stress.

VA outpatient reports, dated from January 1999 to February 
2001, are of record.  They do not reflect complaints or 
findings with respect to the right elbow.

A VA orthopedic examination was performed in February 2002 by 
the same physician who had examined the veteran in May 2001.  
The additional examination was requested by the RO because of 
references in the report of the May 2001 examination to the 
veteran's "left," rather than right elbow.  (One of the 
issues on appeal in this case is the rating to be assigned 
for a service-connected right elbow disability).  

The examiner stated that, based on discussion with the 
veteran, the right elbow did not bother the veteran at all, 
except for an occasional ache when the weather changed.  
Otherwise, the elbow felt completely fine.  On examination, 
the veteran moved the right elbow from 0 degrees of full 
extension to 140 degrees of full flexion, 80 degrees of 
supination and 90 degrees of pronation.  The elbow was 
nontender to palpation globally.  It was stable to varus-
valgus stress.  No posterolateral rotor instability was 
detected.  

The examiner went on to respond to questions about functional 
loss of the right elbow.  According to the examiner, there 
was no weakened movement, excess fatigability or 
incoordination of the elbow.  There was no additional range 
of motion loss, as there was no loss of the range of motion.  
Pain did not significantly limit function during flare-ups.  
Further, the examiner noted that the veteran did not use the 
right elbow repeatedly over time.  


II.  Analysis

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President approved the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 
which made several amendments to the law governing VA claims.  
Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of VA with 
respect to its duty-to-assist obligation.  It revised section 
5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
claimant of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2001).  The VCAA 
also provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A (a)(1), (d) (West Supp. 2001).  See also the 
implementing regulations at 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).

As the appellant's claim of entitlement to a rating greater 
than 10 percent for a right elbow disability was pending when 
the new Act and regulations pertaining to the VA's duty to 
assist were revised, he is entitled to the version of the 
applicable criteria most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board has considered 
both the old law and regulations pertaining to the VA's duty 
to assist, and the VCAA and the revised regulations and finds 
that the VCAA and the revised regulations are more favorable 
to the appellant as these expand the duty to assist.  
Therefore, they will be applied in this case.  Karnas, supra.

It is the Board's conclusion that the new law and regulations 
do not preclude the Board from proceeding to an adjudication 
of the appellant's claim.  This is so because the 
requirements of the new law and regulations have already been 
satisfied.  By the statement of the case and supplemental 
statements of the case furnished the appellant, the RO has 
notified him of the information and evidence necessary to 
substantiate his claims.  Pertinent post-service medical 
records have been associated with the record, and the 
appellant has undergone examination in connection with the 
claim on appeal.  Furthermore, the appellant has had the 
opportunity to testify at a hearing.  There is no indication 
that additional evidence exists and can be obtained on the 
issue here in question.  Adjudication of this appeal, without 
referral to the RO for further consideration under the new 
law and regulations, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2001).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001).

Arthritis, due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. 4.71a, Diagnostic 
Code 5010 (2001).  In turn, degenerative arthritis 
(hypertrophic or osteoarthritis) established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, rate as 
follows:  a 10 percent rating is warranted where there is x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups; a 20 percent rating is warranted 
where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2001).

Evaluation of disabilities of the musculoskeletal system 
includes consideration of functional loss due to such 
problems as weakness, excess fatigability, incoordination or 
pain, including pain from arthritis, pursuant to the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2001), and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Notable functional 
loss may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  38 C.F.R. § 4.40 (2001).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for his right elbow 
disability, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran's right elbow disability stems from a fracture of 
the right radius.  The RO has assigned a 10 percent rating 
for residuals of a fracture of the right elbow under 
Diagnostic Code 5212, for application to impairment of the 
radius.  Impairment of the radius is evaluated on either 
malunion or nonunion.  The following ratings are provided for 
impairment of the radius of the minor extremity since the 
veteran's right arm is his minor extremity.  A 10 percent 
rating is warranted for malunion, with bad alignment.  A 20 
percent rating is warranted for nonunion in the upper half.  
A 20 percent rating is also warranted for nonunion in the 
lower half, with false movement: without loss of bone 
substance or deformity.  A 30 percent rating is warranted for 
nonunion in the lower half, with false movement: with loss of 
bone substance 1 inch (2.5 cms.) and marked deformity.  38 
C.F.R. § 4.71a, Diagnostic Code 5212 (2001).

The medical evidence demonstrates good healing of a 
nondisplaced fracture of the radius.  There is x-ray evidence 
of very minimal effusion of the elbow joint and of mild 
deformity of the radial head.  However, there are no x-ray 
findings of malunion or nonunion of the fracture of the 
radius.  Moreover, clinical examination demonstrates that the 
elbow is stable, thus evidencing no false movement of the 
joint.  In order to be entitled to assignment of a rating 
greater than 10 percent for impairment of the radius, there 
must be objective evidence of either nonunion in the upper 
half of the radius or nonunion in the lower half of the 
radius, with false movement, but without loss of bone 
substance or deformity.  This has not been demonstrated.  

A treatment entry in the record indicates that the veteran 
most likely had arthritic changes of the right elbow joint.  
The applicable criteria provide that traumatic arthritis, 
substantiated by x-ray findings, may be rated for 
degenerative arthritis.  38 C.F.R. Part 4, Diagnostic Code 
5010.  The rating code for degenerative arthritis also 
requires that the arthritis be established by X-ray findings.  
38 C.F.R. Part 4, Diagnostic Code 5003.  In this case, 
arthritis has not been substantiated by x-ray findings.  
Thus, rating the veteran under the criteria for arthritis 
would not be appropriate.

The following ratings are provided for limitation of flexion 
of the forearm of the minor extremity.  A noncompensable 
rating is warranted where flexion is limited to 110 degrees.  
A 10 percent rating is warranted where flexion is limited to 
100 degrees.  A 20 percent rating is warranted where flexion 
is limited to 90 degrees.  A 20 percent rating is also 
warranted where flexion is limited to 70 degrees.  A 30 
percent rating is warranted where flexion is limited to 55 
degrees.  A 40 percent rating is warranted where flexion is 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5206 (2001).  The veteran in this case does not have 
compensable limitation of flexion of the forearm.

The following ratings are provided for limitation of 
extension of the forearm of the minor extremity.  A 10 
percent rating is warranted where extension is limited to 45 
degrees.  A 10 percent rating is also warranted where 
extension is limited to 60 degrees.  A 20 percent rating is 
warranted where extension is limited to 75 degrees.  A 20 
percent rating is also warranted where extension is limited 
to 90 degrees.  A 30 percent rating is warranted where 
extension is limited to 100 degrees.  A 40 percent rating is 
warranted where extension is limited to 110 degrees.  The 
veteran does not have compensable limitation of extension of 
the forearm.  In this regard, full range of motion of the 
elbow is from 0 degrees of extension to 140 degrees of 
flexion.  See, 38 C.F.R. § 4.71, Plate I.   Also, the 
regulations provide that where forearm flexion is limited to 
100 degrees and extension to 45 degrees, a 20 percent rating 
is warranted for the major or minor extremity.  38 C.F.R. § 
4.71a, Diagnostic Code 5208.  Clearly, the veteran does not 
meet the criteria for this rating.

Moreover, the veteran does not have compensable limitation of 
pronation or supination as noted by comparing his pronation 
and supination with the criteria below.  Normal forearm 
pronation is to 80 degrees and normal forearm supination is 
to 85 degrees.  38 C.F.R. § 4.71, Plate I.  On VA examination 
of February 2002, supination was to 80 degrees and pronation 
was to 90 degrees.  The applicable criteria provide as 
follows:

5213  Supination and pronation, impairment of:
  Loss of (bone fusion):
                                                                                           
Major      Minor
    The hand fixed in supination or hyperpronation......           
40      30
    The hand fixed in full pronation....................                      
30      20
    The hand fixed near the middle of the arc or                      
20      20
     moderate pronation.................................
  Limitation of pronation:
    Motion lost beyond middle of arc....................                   
30      20
    Motion lost beyond last quarter of arc, the hand                 
20      20
     does not approach full pronation...................
  Limitation of supination:
    To 30 deg. or less..................................                              
10      10
  Note: In all the forearm and wrist injuries, codes
   5205 through 5213, multiple impaired finger movements
   due to tendon tie-up, muscle or nerve injury, are to
   be separately rated and combined not to exceed rating
   for loss of use of hand.

38 C.F.R. Part 4, Diagnostic Code 5213.

The Board has taken note of the veteran's statements 
indicating that his right elbow disability produces 
functional limitations.  In this case, the most recent VA 
orthopedic examination in February 2002 specifically 
addressed the impact of any right elbow pain, weakness, 
fatigability or incoordination on function.  The examiner 
found no pain, weakened movement, excess fatigability or 
incoordination from the right elbow disability.  Moreover, 
the veteran himself acknowledged that the right elbow was not 
bothering him.  There is no medical evidence in the record 
indicating any significant compromise of right elbow function 
attributable to pain, weakness, fatigability or 
incoordination.  In light of the foregoing, an increased 
evaluation, based on pain or functional loss alone, is not 
warranted.  

The Board has considered whether a "staged" rating is 
appropriate for the veteran's right elbow disability.  The 
record, however, does not support assigning different 
percentage disability ratings during the period in question.  
Fenderson, supra.  For all the foregoing reasons, the claim 
for a rating greater than 10 percent for a right elbow 
disability must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the instant appeal.  38 U.S.C.A. 5107(b) 
(West 1991 and Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1991). 



ORDER

Entitlement to a rating greater than 10 percent for residuals 
of a right elbow injury involving a fracture of the radius is 
denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

